                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C.; Tanya E. Moore;
                                       7   Kenneth Randolph Moore; Ronald D. Moore;
                                           Zachary M. Best; Marejka Sacks; Mission Law
                                       8   Firm, A.P.C.; Elmer LeRoy Falk; Geoshua
                                           Levinson; Rick D. Moore; West Coast CASp and
                                       9   ADA Services; and Ronny Loreto
                                      10
                                                                    UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                   EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                               CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                     Plaintiff,           MEMORANDUM OF POINTS AND
                                      15                                                  AUTHORITIES IN SUPPORT OF
                                                 vs.                                      DEFENDANTS’ MOTION FOR
                                      16                                                  SUMMARY JUDGMENT AND MOTION
                                           RONALD D. MOORE, TANYA E. MOORE,               FOR PARTIAL SUMMARY
                                      17   KENNETH RANDOLPH MOORE, MAREJKA                JUDGMENT
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California
                                           Professional Corporation, MISSION LAW          Date:    November 14, 2019
                                      19   FIRM, a California Professional Corporation,   Time:    8:30 a.m.
                                           GEOSHUA LEVINSON, RICK D. MOORE,               Dept:    4
                                      20   WEST COAST CASP AND ADA SERVICES, a            Judge:   The Hon. Lawrence J. O’Neill
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                             Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28
                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                        SUMMARY JUDGMENT
                                       1                                                      TABLE OF CONTENTS

                                       2

                                       3   INTRODUCTION .......................................................................................................................... 1

                                       4   STATEMENT OF FACTS ............................................................................................................. 3

                                       5             I.         Ronald is substantially limited in his ability to walk, a condition all
                                                                Defendants believe to be true based upon evidence and observation. .................... 3
                                       6
                                                                A.         Ronald is disabled. ...................................................................................... 3
                                       7
                                                                B.         Defendants reasonably believe Ronald is substantially limited in
                                       8                                   his ability to walk. ....................................................................................... 6

                                       9                        C.         Ronald’s visit to Zlfred’s and ensuing litigation......................................... 8

                                      10                        D.         Ronald presents his claim to the Moore Law Firm via his receipt
                                                                           and questionnaire. ....................................................................................... 8
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                E.         The Moore Law Firm receives Ronald’s information, prepares a
  633 West Fifth Street, 52nd floor




                                      12                                   “Barrier Memo,” and investigates Ronald’s claims. ................................... 9
      Los Angeles, CA 90071




                                      13                        F.         The federal and state lawsuits against Saniefar. ......................................... 9

                                      14             II.        The Moore Law Firm “pattern” is legitimate and nothing like the claimed
                                                                scheme................................................................................................................... 11
                                      15
                                                                A.         The law firm “pattern” is a stringent set of protocols to ensure only
                                      16                                   meritorious lawsuits are filed. ................................................................... 11

                                      17                        B.         Ronald Moore’s ADA cases evince the firm’s admirable pattern. ........... 12

                                      18             III.       Marejka Sacks had no knowledge of or participation in any fraudulent
                                                                conduct. ................................................................................................................. 15
                                      19
                                                     IV.        Rick Moore has no knowledge of or participation in any fraudulent
                                      20                        scheme................................................................................................................... 16

                                      21             V.         Ronny Loreto had no knowledge of or participation in any fraudulent
                                                                scheme................................................................................................................... 17
                                      22
                                           LEGAL STANDARDS ................................................................................................................ 17
                                      23
                                                     I.         Summary judgment/partial summary judgment standard ..................................... 17
                                      24
                                                     II.        RICO elements ...................................................................................................... 18
                                      25
                                           LEGAL ARGUMENT .................................................................................................................. 20
                                      26
                                                     I.         Saniefar’s RICO claim. ......................................................................................... 20
                                      27
                                                                A.         Saniefar is limited to the specific predicate acts pled in the FAC. ........... 20
                                      28                                                              -i-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1             II.        There is no evidence to support Saniefar’s RICO scheme or pattern. .................. 21

                                       2             III.       Even if Ron was not disabled, there is no evidence Sacks had any
                                                                knowledge of it, let alone that they agreed to participate in or directed the
                                       3                        enterprise. .............................................................................................................. 22

                                       4             IV.        There is no evidence Rick or Ronny had any knowledge of or participation
                                                                in any fraudulent scheme. ..................................................................................... 23
                                       5
                                           CONCLUSION ............................................................................................................................. 23
                                       6

                                       7

                                       8

                                       9
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                                                        -ii-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1                                                TABLE OF AUTHORITIES

                                       2
                                           Cases
                                       3
                                           Baumer v. Pachl, 8 F.3d 1341, 1346 (9th Cir. 1993) .................................................................... 19
                                       4
                                           Celotex Corp. v. Catrett,
                                       5     477 U.S. 317, 323-324 (1986) ............................................................................................ 17, 18

                                       6   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000) ............................................ 20

                                       7   Coons v. Sec'y of the United States Dep't of the Treasury,
                                             383 F.3d 879, 884 (9th Cir. 2004) .............................................................................................. 7
                                       8
                                           H. J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)............................................................. 19
                                       9
                                           Hernandez v. Hughes Missile Sys. Co.,
                                      10     298 F.3d 1030, 1037 n.20 (9th Cir. 2002) ................................................................................ 20

                                      11   IV Sols., Inc. v. Conn. Gen. Life. Ins. Co., No. CV 13-9026-GW(AJWx),
Gordon Rees Scully Mansukhani, LLP




                                             2015 U.S. Dist. LEXIS 189753, at *35 (C.D. Cal. Jan. 29, 2015) ........................................... 20
  633 West Fifth Street, 52nd floor




                                      12
                                           Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981)................................................ 18
      Los Angeles, CA 90071




                                      13
                                           Living Designs, Inc. v. E. I. Dupont de Numours and Co.,
                                      14     431 F.3d 353, 361 (9th Cir.2005) ............................................................................................. 19

                                      15   Luria Steel & Trading Corp. v. Ford, 9 F.R.D. 479, 481 (D.Neb.1949) ...................................... 18

                                      16   Matsushita Electric Industries Co. v. Zenith Radio Corp.,
                                            475 U.S. 574 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986) ........................................................... 18
                                      17
                                           McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1139 (9th Cir. 2004) ........................................... 20
                                      18
                                           Moore v. Millennium Acquisitions, LLC,
                                      19    708 F. App'x 485, 485-86 (9th Cir. 2018) .................................................................................. 7

                                      20   Oscar v. University Students Co-operative Ass'n,
                                             965 F.2d 783, 786 (9th Cir. 1992) ............................................................................................ 20
                                      21
                                           Pickern v. Pier 1 Imports (U.S.), Inc.,
                                      22     457 F.3d 963, 968-69 (9th Cir. 2006) ....................................................................................... 20

                                      23   Reves v. Ernst & Young, 507 U.S. 170, 185 (1993)...................................................................... 19

                                      24   Salinas v. United States, 522 U.S. 52, 63 (1997) .......................................................................... 19

                                      25   Sedima v. Imrex Co., Inc., 473 U.S. 479, 496 (1985) ................................................................... 18

                                      26   Ticor Title Ins. Co. v. Florida, 937 F.2d 447, 450 (9th Cir. 1991) ............................................... 19

                                      27   United States v. Lothian, 976 F.2d 1257, 1262 (9th Cir. 1992) .................................................... 19

                                      28                                                                  -iii-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1   Statutes

                                       2   Fed. R. Civ. P., Rule 56(c) ...................................................................................................... 17, 18

                                       3   Title 18 U.S.C. §§ 1341, 1343 ...................................................................................................... 19

                                       4   Title 18 U.S.C. § 1962 .................................................................................................................. 18

                                       5
                                           Rules
                                       6
                                           Federal Rules of Civil Procedure rule 56(c) ................................................................................. 17
                                       7
                                           Federal Rules of Civil Procedure rule 56(e) ................................................................................. 18
                                       8

                                       9
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                                                      -iv-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1                                             INTRODUCTION

                                       2           Between 2009 and 2017, Ronald Moore (“Ronald”)1 asked that the Moore Law Firm, P.C.

                                       3   represent him in at least 450 cases alleging violations of the Americans with Disabilities Act and

                                       4   parallel California law. However, after a careful review and investigation of the information

                                       5   provided to them by Ronald, the Moore Law Firm only accepted representation in about 250 of

                                       6   those cases. Accordingly, the Moore Law Firm rejected at least 200 potential cases from Ronald

                                       7   because its lawyers did not wish to pursue legal action in those cases.

                                       8           Prior to accepting Ronald’s representation in around 2009, attorney Tanya Moore

                                       9   (“Tanya”) required Ronald to provide a document from his treating physician detailing his

                                      10   disabilities. Tanya later obtained and reviewed Ronald’s full medical records in approximately

                                      11   2011. These documents alone would lead any reasonable person to conclude Ronald is
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   substantially limited in his ability to walk. But when Ronald’s disability was called into question
      Los Angeles, CA 90071




                                      13   in the underlying action, Tanya further enlisted an expert witness service to locate an independent

                                      14   expert to review Ronald’s medical records and evaluate him to assess his disability. The expert

                                      15   witness service contacted a doctor who specialized in Ronald’s primary condition (hydrocephalus

                                      16   or “water on the brain”). That doctor evaluated Ronald’s medical records and interviewed Ronald.

                                      17   After his independent review, he confirmed that Ronald’s records support a conclusion that he is

                                      18   substantially limited in his ability to walk. Of course, it does not take an expert to recognize

                                      19   someone who has difficulty walking. Ronald’s family members – including his estranged wife,

                                      20   daughters, and others who are not parties to this action – have all witnessed Ronald’s suffering and

                                      21   struggling with his instability and pain.

                                      22           Assured of his disability, the Moore Law Firm still only agreed to accept cases from Ronald

                                      23   that survived the firm’s stringent protocols that ensures it only files meritorious claims. The firm

                                      24   required Ronald (and all of its clients) to provide receipts from his visits to offending businesses

                                      25   and later asked him to complete a formal questionnaire detailing how conditions at the business

                                      26
                                           1
                                             Because defendants Tanya Moore, Randy Moore, Ronald Moore, and Rick Moore all share a common last name,
                                      27   they will be referred to by their first names to avoid confusion.
                                      28                                                       -1-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1   adversely affected his full and equal access.2 Upon receipt of a client’s documentation of his or

                                       2   her visit, the firm would send the client a letter explaining that it was reviewing their request to be

                                       3   represented, and the firm would contact the client after an investigation was completed or if the

                                       4   firm had questions about the visit. The firm then prepared a “Barrier Memo” that summarily

                                       5   itemized the access problems described on the client’s questionnaire (and/or as the client orally

                                       6   communicated). The firm then provided the Barrier Memo to its investigators with a blank column

                                       7   titled “Is it a valid barrier” to be completed after the investigator visited the subject business. The

                                       8   investigator would review the claims in the Barrier Memo, visit the business, take measurements

                                       9   and photographs, and place their answers in the blank column. The investigators returned the
                                      10   Barrier Memo and photographs to the firm, where a decision was made as to whether to file a legal

                                      11   action on behalf of the client. If the firm’s attorneys determined that there was not a sufficient basis
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   to file a legal action, the firm sent a rejection letter to the client. Otherwise, the firm sent a letter
      Los Angeles, CA 90071




                                      13   to the client agreeing to accept the particular case, along with a fee agreement. If a case was

                                      14   accepted, the firm drafted a complaint and sent it to the client for review and verification. Once

                                      15   the client approved the allegations in the complaint, it was filed.

                                      16            That is the how the Moore Law Firm prosecutes cases for Ronald and all of its clients. No

                                      17   fraudulent conspiracy, enterprise, or pattern exists. The Moore Law Firm is a legitimate and very

                                      18   successful civil rights law firm that is resented by business owners such as Saniefar for daring to

                                      19   assist its clients in enforcing a nearly 30-year-old statute. Saniefar filed this Racketeer Influenced
                                      20   and Corrupt Organizations Act (“RICO”) action simply because her family wants revenge for

                                      21   forcing them to make the Zlfred’s restaurant accessible to the disabled as required by law. In that

                                      22   quest, Saniefar has paid little attention to the claims in her First Amended Complaint, but has

                                      23   instead used this lawsuit as a fishing expedition into any possible wrongdoing by the Defendants.

                                      24            Defendants anticipate that Saniefar will ask this Court to ignore all of Ronald’s medical

                                      25   records, receipts, questionnaires, the firm’s Barrier Memos, photographs, letters of rejection, and

                                      26   2
                                            Initially, the Moore Law Firm only required the clients provide receipts from their visit. In or about 2011, the Moore
                                           Law Firm required that the clients also provide written information about their visits, although the firm still spoke to
                                      27   clients about their experiences to gain a full understanding of barriers to access encountered by their clients.
                                      28                                                             -2-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1   letters of acceptance (most of which are entirely privileged), as just “smoke and mirrors” to cover

                                       2   up an illegal scheme. But there is no evidence to support this conspiracy. Instead, Defendants

                                       3   present not only their own testimony, but the testimony of numerous third parties – former and

                                       4   current employees of the Moore Law Firm – all of whom corroborate the documents and testify

                                       5   with certainty that the firm is run legitimately and with due diligence.

                                       6           In contrast, this RICO lawsuit was not brought based on a thorough investigation of the

                                       7   claims asserted. Rather, Saniefar relies upon rank speculation and innuendo to create a sensational

                                       8   story that appeals to those persons who wish to undo the ADA.

                                       9           By positioning Defendants in her crosshairs, Saniefar has forced Ronald to produce
                                      10   hundreds of privileged communications with his attorneys in order to bring the truth to light. When

                                      11   Ronald and his attorneys privately communicated with each other over many years, they could
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   never have envisioned that such communications would need to be disclosed in order to clear their
      Los Angeles, CA 90071




                                      13   good names. Likewise, as Ronald’s attorneys worked on his lawsuits, they never envisioned the

                                      14   need to produce their work product to the public. What is before the Court now is thus the seldom

                                      15   seen, naked anatomy of a civil rights lawsuit. Ronald’s sacred statutory and constitutional

                                      16   protections were voluntarily waived with a heavy heart. Ronald reached this decision because

                                      17   doing so is the only assurance the truth will prevail because Saniefar’s top-dollar legal army has

                                      18   adopted a scorched earth strategy. Now, the truth is unveiled.

                                      19                                      STATEMENT OF FACTS
                                      20
                                           I.      Ronald is substantially limited in his ability to walk, a condition all Defendants
                                      21           believe to be true based upon evidence and observation.
                                      22           A.     Ronald is disabled.
                                      23           Sometime around 2002 to 2003, Ronald began to experience pain in his neck, back, and

                                      24   knees. (SUF 1.) Ronald was diagnosed as having degenerative disc disease and chronic pain

                                      25   syndrome. (SUF 2.) Ronald’s pain levels fluctuate, but he always feels some degree of pain. (SUF

                                      26   3.) On a good day, Ronald ventures out of his home to go shopping, out to eat, visit with friends,
                                      27   and similar activities. But on bad days, he seldom leaves his home. (SUF 4.) When Ronald first

                                      28                                                   -3-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1   began experiencing pain, he took significant amounts of narcotics, but that resulted in difficulty in

                                       2   his personal life. (SUF 5.) In 2014 and for several years thereafter, Ronald switched to over-the-

                                       3   counter medication to try to manage his pain. (SUF 6.)

                                       4          Ronald also began experiencing problems with instability and dizziness in the early to mid-

                                       5   2000s. (SUF 7.) During this time period, he was diagnosed with hydrocephalus, or “water on the

                                       6   brain.” (SUF 8.) Since that time, Ronald has felt unstable when he attempts to walk or stand – he

                                       7   can get dizzy very quickly and feel unstable. (SUF 9.) Ronald understood from conversations with

                                       8   his doctors that unless he underwent surgery to put a device in his head to drain the water, his

                                       9   instability would not improve. (SUF 10.) Ronald chose not to undergo this surgery, and thus he
                                      10   continues to experience dizziness and instability. (SUF 11.)

                                      11          As a result of his pain and instability, Ronald began using a wheelchair in around 2005 –
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   long before he filed his first ADA lawsuit in 2009. (SUF 12.) While Ronald can walk at times, he
      Los Angeles, CA 90071




                                      13   risks falling when he does so, and therefore, he seldom chooses to walk without any assistance.

                                      14   (SUF 13.) When Ronald is not using a wheelchair, such as when he is inside his home, he usually

                                      15   uses his cane, furniture, walls, and the like to provide him stability. (SUF 14.) Even when Ronald

                                      16   chooses to walk with support, he cannot do so for long periods of time because he fatigues easily

                                      17   from the pain, and needs to sit. (SUF 15.)

                                      18          Ronald usually drives himself to his destinations, and keeps his wheelchair in the back of

                                      19   his vehicle. (SUF 16.) He retrieves his wheelchair upon arrival, using his cane to get to the back
                                      20   of his vehicle, or occasionally, using his hand alongside his vehicle to maintain stability. (SUF 17.)

                                      21          In August 2007 – still years before any ADA lawsuits were filed or even contemplated on

                                      22   behalf of Ronald – Dr. Patrick Yun Kee C. Kan, M.D., Ronald’s treating physician at the time,

                                      23   diagnosed Ronald with “hydrocephalus [fluid on the brain], B knee arthritis, degenerative disc

                                      24   disease of the lower back, cervical radiculopathy [pinched nerve] and chronic pain syndrome since

                                      25   2002 and is ongoing.” (SUF 18). At his attorney Tanya’s request, in around 2009, Ronald provided

                                      26   Tanya with the letter from Dr. Kan reflecting these diagnoses. (SUF 19.) After reviewing Dr. Kan’s
                                      27   medical note, Tanya developed a belief that Ronald Moore was disabled and relied upon the note

                                      28                                                    -4-
                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                        SUMMARY JUDGMENT
                                       1   before accepting him as a disability client. (SUF 20.) In 2011, the Moore Law Firm reviewed

                                       2   copies of Ronald Moore’s medical records. (SUF 21.) Ronald’s medical records included a letter

                                       3   from his neurologist, Dr. Brian H. Clauge, M.D. addressed to his physician Dr. Kevin Wingert,

                                       4   M.D. dated September 21, 2011 which stated in pertinent part as follows:

                                       5                   I had the pleasure of seeing [Ronald Moore] on 09/21[/2011] for
                                       6                   consideration of the possibility of occult hydrocephalus. This
                                                           patient is rather complicated as you know. … One of his
                                       7                   complaints was he had sudden unsteadiness. Symptoms would be
                                                           up and down. … He was complaining of severe dizziness and Dr.
                                       8                   Brant did an MRI scan suggesting hydrocephalus and
                                                           recommended a shunt. … He still has episodes of unsteadiness
                                       9
                                                           wherein he feels as though he is on a ship rocking up and down,
                                      10                   but no true vertigo. … He does have chronic disability, having
                                                           been injured years ago. He has chronic back pain. He has lost over
                                      11                   80 pounds in the last year, but at times uses a wheelchair. … His
Gordon Rees Scully Mansukhani, LLP




                                                           main complaint is episodic unsteadiness. He did have a recent MRI
  633 West Fifth Street, 52nd floor




                                      12                   scan and he was confused by the report that suggested that he
      Los Angeles, CA 90071




                                                           really had cerebral atrophy rather than hydrocephalus. … I suspect
                                      13
                                                           he probably has hydrocephalus ex vacuo …
                                      14           After reviewing Ronald Moore’s medical records, the Moore Law Firm maintained a belief
                                      15   that Ronald Moore was disabled and relied upon the records in continuing to represent him in legal
                                      16   actions. (SUF 23.)
                                      17           Ronald’s attorney, Tanya Moore (“Tanya”), understood that Saniefar was disputing
                                      18   Ronald’s disability in the underlying action. (SUF 24.) While Ronald’s own testimony as to his
                                      19   disability, coupled with his medical records, would seem adequate to establish his disability, Tanya
                                      20   decided that it was best to obtain a medical expert to offer independent testimony confirming
                                      21   Ronald’s disability – a disability his attorney never doubted. (SUF 25.) Tanya retained American
                                      22   Medical Experts (“AME”), an expert witness service she had never before worked with, to identify
                                      23   an expert capable of evaluating Ronald’s medical records, and someone familiar with
                                      24   hydrocephalus. (SUF 26.) AME provided an expert report to Tanya, and ultimately revealed the
                                      25   expert as Dr. Mark Levin, also an individual Tanya had never before known. (SUF 27.) On or
                                      26   about July 28, 2015, Dr. Mark Levin, M.D. prepared an expert report in the Zlfred’s action which
                                      27   stated, in pertinent part, as follows:
                                      28                                                   -5-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1
                                                          In my opinion with a reasonable degree of medical certainty, Mr.
                                       2                  Moore is substantially limited in his ability to walk and a
                                                          wheelchair would help ameliorate his pain, and that a cane
                                       3                  would assist on occasion. In my opinion and based on the records
                                                          reviewed and the interview with Mr. Moore, as well as my
                                       4                  experience and training, Mr. Moore has been 100% disabled since
                                                          2008 because of above symptoms. Maximum medical
                                       5                  improvement was reached in 2008 and no farther (sic)
                                                          improvement is expected. (Bold added; SUF 28.)
                                       6
                                                  Although never in doubt, Tanya’s review of the expert report further confirmed her
                                       7
                                           understanding of Ronald’s disability. (SUF 29.)
                                       8
                                                  In addition, Ronald’s daughter and his estranged wife, both of whom have known Ronald
                                       9
                                           since before his disability and have intimate knowledge of Ronald’s progressive physical demise,
                                      10
                                           have witnessed and testified in their depositions about Ronald’s difficulty walking and how he has
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           struggled with increasing pain and instability. (SUF 34.) And Ronald’s grandsons, Ronny and
  633 West Fifth Street, 52nd floor




                                      12
                                           Jason Loreto, have also witnessed and testified regarding their grandfather’s struggle with pain
      Los Angeles, CA 90071




                                      13
                                           and maintaining his balance, and have watched their grandfather consistently use a wheelchair for
                                      14
                                           mobility when out in public. (SUF 35.)
                                      15
                                                  Furthermore, Saniefar retained private investigators Nick and Raymond Franco to surveil
                                      16
                                           Ronald over a period of three months and over 77 hours. (SUF 36.) The investigators testified that
                                      17
                                           to their knowledge, Ronald had no idea he was being watched, and yet every time he left his house
                                      18
                                           to go out in public, he brought his wheelchair. (SUF 37.) The investigators testified that Ronald
                                      19
                                           would arrive at a location and park, get out of his vehicle using his cane, go to the back of his
                                      20
                                           vehicle, retrieve the wheelchair, then use the wheelchair to travel to his destination. (SUF 38.) In
                                      21
                                           fact, the investigators testified that this was always the case when Ronald travelled to a public
                                      22
                                           place. (SUF 39.)
                                      23
                                                  B.      Defendants reasonably believe Ronald is substantially limited in his ability to
                                      24                  walk.
                                      25          Defendants Tanya Moore and Marejka Sacks reviewed Ronald’s medical records in the

                                      26   course of Ronald’s representation by the Moore Law Firm, and concluded that Ronald’s claim that

                                      27   he was substantially limited in his ability to walk was well supported. (SUF 23.) Tanya and Sacks

                                      28                                                   -6-
                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                        SUMMARY JUDGMENT
                                       1   also reviewed the expert report prepared by Dr. Mark Levin that concluded Ronald’s medical

                                       2   conditions support a conclusion that he is substantially limited in his ability to walk. (SUF 29.)

                                       3          Further, Tanya and Sacks have each also personally witnessed Ronald using a wheelchair

                                       4   for mobility and complaining of pain. (SUF 30 and 31.) Likewise, defendants Rick Moore (“Rick”)

                                       5   and Ronny Loreto have personally witnessed Ronald using a wheelchair for mobility and

                                       6   struggling with pain for many years. (SUF 32 and 33.)

                                       7          If Ronald is not disabled (as Saniefar alleges), then he has done a remarkable job

                                       8   convincing his medical providers, an expert doctor, family, and legal representatives otherwise for

                                       9   over 15 years. But even if Ronald was “putting on an act” for all these years, there is no evidence
                                      10   that any of the other Defendants believed, or had cause to believe, he was not disabled at any time.

                                      11          Furthermore, the Ninth Circuit has recently affirmed an Eastern District court’s finding
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   that Ronald is disabled, holding:
      Los Angeles, CA 90071




                                      13                  Moore has produced evidence establishing that he suffers from
                                                          hydrocephalus, degenerative disc disease, and chronic pain
                                      14                  syndrome. He states in his declaration that he nearly always uses a
                                                          wheelchair because his impairments make walking painful and
                                      15                  create the risk of falling. This evidence establishes that Moore is
                                                          disabled under the ADA because he suffers from physical conditions
                                      16                  that substantially limit his mobility. Coons v. Sec'y of the United
                                                          States Dep't of the Treasury, 383 F.3d 879, 884 (9th Cir. 2004). The
                                      17                  evidence on which Millennium relies is not to the contrary.
                                                          Millennium points to surveillance footage showing Moore
                                      18                  walking short distances and a declaration from Dr. Miller, a
                                                          physician who once treated Moore, indicating that Moore's
                                      19                  wheelchair is not "medically necessary." But Moore does not
                                                          dispute that he is capable of walking unassisted. Rather, he
                                      20                  maintains that he uses a wheelchair because walking unaided is
                                                          painful and difficult. Evidence that Moore physically can walk but
                                      21                  chooses to use a wheelchair as a mobility aid does not raise a
                                                          material factual dispute as to whether Moore is disabled under the
                                      22                  ADA.
                                      23          Moore v. Millennium Acquisitions, LLC, 708 F. App'x 485, 485-86 (9th Cir.
                                      24          2018).
                                                  Even if Saniefar now attempts to challenge Ronald’s prior diagnoses with her own new
                                      25
                                           doctors in 2019, their opinions are irrelevant in this RICO action because the record reflects that
                                      26
                                           each Defendant believed (as did the Ninth Circuit) that Ronald was disabled based upon the
                                      27

                                      28                                                   -7-
                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                        SUMMARY JUDGMENT
                                       1   information they possessed between 2009 and 2017 when they were prosecuting cases on his

                                       2   behalf.

                                       3             C.     Ronald’s visit to Zlfred’s and ensuing litigation.
                                       4             On April 14, 2014, Ronald, his now estranged wife, and two grandsons, visited Zlfred’s

                                       5   restaurant located at 4030 North Blackstone Avenue in Fresno, California (“Zlfred’s”). (SUF 40.)

                                       6   After exiting his vehicle and transferring to his wheelchair, Ronald encountered various conditions

                                       7   relating to his use of a wheelchair that prevented him from enjoying full and equal access to the

                                       8   restaurant (“Barriers”). (SUF 41.) Ronald and his family ate at Zlfred’s, and their four meals

                                       9   together cost $85.57, and came to $98.00 after adding a tip, as reflected on the Zlfred’s receipt.
                                      10   (SUF 42.) Ronald charged these meals on his credit card, a charge that is reflected on Ronald’s

                                      11   own credit card statement for the account with the same last four digits of the credit card seen on
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the receipt. (SUF 43.)
      Los Angeles, CA 90071




                                      13
                                                     D.     Ronald presents his claim to the Moore Law Firm via his receipt and
                                      14                    questionnaire.
                                      15             Within a week of his April 14, 2014 visit to Zlfred’s, Ronald informed his attorneys at the

                                      16   Moore Law Firm about the Barriers he encountered at Zlfred’s by sending them his receipt, as well

                                      17   as a questionnaire answering 41 questions in hand-written form that detailed Ronald’s visit (“the

                                      18   Questionnaire”). (SUF 44.) The receipt and Questionnaire were received and reviewed by

                                      19   paralegal Whitney Law at the Moore Law Firm on April 21, 2014. (SUF 45.)
                                      20             On the Questionnaire, Ronald also reported that he had dined at Zlfred’s on three prior

                                      21   occasions. (SUF 46.) It also identified who he had dined with, the purpose of his visit, and all the

                                      22   inaccessible conditions he had encountered at Zlfred’s. (SUF 47.)

                                      23             On April 22, 2014, after receiving Ronald’s receipt and Questionnaire, the Moore Law

                                      24   Firm sent Ronald a letter that acknowledged his inquiry regarding filing an ADA lawsuit against

                                      25   Zlfred’s. (SUF 48.) In that letter, Tanya promised to investigate Ronald’s claims in order to

                                      26   determine whether an ADA lawsuit was warranted. (SUF 48.)
                                      27   ///

                                      28                                                     -8-
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                           SUMMARY JUDGMENT
                                       1           E.     The Moore Law Firm receives Ronald’s information, prepares a “Barrier
                                                          Memo,” and investigates Ronald’s claims.
                                       2

                                       3           After reviewing the Questionnaire and receipt provided by Ronald, Tanya instructed Ms.

                                       4   Law to prepare the Barrier Memo itemizing each of the inaccessible conditions at Zlfred’s Ronald

                                       5   had reported on the Questionnaire. (SUF 49.) Ms. Law did as instructed, and drafted the Barrier

                                       6   Memo on April 28, 2014. (SUF 50.) She then provided it to investigator Geoshua Levinson

                                       7   (“Levinson”) with instructions to visit Zlfred’s, take photographs of the ten conditions identified

                                       8   in the Barrier Memo as appropriate, and to indicate whether the identified conditions existed. (SUF

                                       9   51.).

                                      10           Levinson completed the Barrier Memo and sent it along with the photographs he took to

                                      11   the Moore Law Firm for review by Ms. Law on July 7, 2014. (SUF 52.) Levinson’s completed
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Barrier Memo confirmed nine out of ten conditions Ronald Moore reported on his questionnaire
      Los Angeles, CA 90071




                                      13   he encountered. (SUF 53.) Levinson did not confirm Ronald Moore’s tenth reported violation

                                      14   that the checkout counter at Zlfred’s was too high. (SUF 54.)

                                      15           After consulting with Tanya, Ms. Law then provided instructions to another legal assistant

                                      16   in the firm regarding drafting the complaint. (SUF 55.) Ms. Law reviewed the complaint after it

                                      17   was drafted, and she provided it to Tanya for final review and comment. (SUF 56.) Tanya went

                                      18   over the complaint with Ronald, and then sent it to Ronald for his review and verification. (SUF

                                      19   57.) Because the investigator did not confirm Ronald Moore’s claim regarding the height of the

                                      20   counter, Moore Law Firm did not include that claim in the complaint. (SUF 58.) Ronald signed

                                      21   the verification on July 8, 2014, returned it to the Moore Law Firm, who then filed the complaint

                                      22   with the Eastern District of California against defendants Fatemeh Saniefar; Gholamreza Saniefar;

                                      23   Zlfred’s Inc.; and Alireza Saniefar (“the Federal Action”). (SUF 59 and 60.)

                                      24           F.     The federal and state lawsuits against Saniefar.

                                      25           The Federal Action alleged that Ronald “requires the use of a wheelchair when travelling

                                      26   about in public” and that he is “‘physically disabled’ as defined by all applicable California and

                                      27   United States laws, and a member of the public whose rights are protected by these laws.” (SUF

                                      28                                                  -9-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1   61.) The Federal Action also alleged that Ronald personally visited Zlfred’s and encountered the

                                       2   nine Barriers that had been confirmed by Levinson. (SUF 62.) Notably, the complaint did not

                                       3   include the tenth claim Ronald identified on his Questionnaire regarding the counter height –

                                       4   which Tanya and Levinson found not to be supported.3 (SUF 63.)

                                       5           In December 2014, Ronald hired a California Certified Access Specialist (“CASp”) expert,

                                       6   Michael Bluhm, to inspect Zlfred’s pursuant to a Rule 34 of the Federal Rules of Civil Procedure

                                       7   Demand for Inspection. (SUF 64.) Mr. Bluhm identified other conditions at Zlfred’s that would

                                       8   interfere with access to the restaurant by individuals with mobility impairments, and he prepared

                                       9   a report of his findings for the Moore Law Firm. (SUF 65.) After reviewing Mr. Bluhm’s report,
                                      10   Tanya caused a First Amended Complaint (“FAC”) to be drafted and filed to include these

                                      11   additionally discovered conditions, which FAC was filed on January 29, 2015. (SUF 66.)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12           Subsequent to the filing of the FAC, Saniefar undertook remedial work at Zlfred’s to
      Los Angeles, CA 90071




                                      13   address all the Barriers in the FAC. (SUF 67.) In November 2016 – nearly two years after the

                                      14   FAC was filed – Saniefar filed a Motion for Summary Judgment on the basis that all the ADA

                                      15   violations identified in the FAC had been voluntarily repaired and the federal claims had become

                                      16   moot. (SUF 68.) In March 2017, the district court granted Saniefar’s motion for summary judgment

                                      17   on the ground the federal claim had been rendered moot by Saniefar's remedial efforts and new

                                      18   policies. (SUF 69.) The district court refused to continue to exercise supplemental jurisdiction

                                      19   over Ronald’s remaining state law claims, but dismissed those claims without prejudice to
                                      20   Ronald’s ability to re-file them in state court. (SUF 70.)

                                      21           On April 21, 2017, Ronald filed a complaint against Saniefar in the Fresno County Superior

                                      22   Court, case number 17CECG01361, for damages under the Unruh Civil Rights Act arising from

                                      23   his encounter with the inaccessible conditions he identified in the Federal Action (the “State

                                      24   Action”). (SUF 71.) On May 10, 2018, Saniefar filed a Motion for Summary Judgment on the basis

                                      25

                                      26
                                      27   3
                                             Contrary to Plaintiff’s allegations, the evidence shows that Levinson worked to verify and reduce (not supplement)
                                           the ADA claims against Zlfred’s.
                                      28                                                          -10-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1   that Ronald had failed to serve them with certain notices4 pursuant to legislation enacted in October

                                       2   2015, well after the Federal Action, but before the State Action. (SUF 72.) The state court granted

                                       3   Saniefar’s Motion for Summary Judgment on this procedural basis and dismissed the State Action

                                       4   on or about July 26, 2018. (SUF 73.) The merits of Ronald’s claims were never reached. (SUF 74.)

                                       5   II.      The Moore Law Firm “pattern” is legitimate and nothing like the claimed scheme.
                                       6            A.       The law firm “pattern” is a stringent set of protocols to ensure only
                                                             meritorious lawsuits are filed.
                                       7

                                       8            In around 2009, the Moore Law Firm added the ADA practice to its existing

                                       9   criminal/administrative practice. (SUF 79.) Initially, the firm only asked clients to provide receipts
                                      10   of their visits to businesses where they encountered a condition(s) that interfered with their access

                                      11   on account of their disability. (SUF 80.) At that time, the firm would receive the client’s receipt,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   usually in the mail or via facsimile, and would then call the client to find out what problems had
      Los Angeles, CA 90071




                                      13   been encountered. (SUF 81.) The firm would take notes during this conversation, and the client

                                      14   would be sent a letter stating that their claim would be investigated. (SUF 82.) Thereafter, Kenneth

                                      15   Randolph Moore (“Randy”), Tanya, and/or Levinson would visit the business to confirm and

                                      16   document the conditions. (SUF 83.)

                                      17            By 2011, the firm began requiring its clients to provide written notes explaining their

                                      18   experience at the businesses they visited, not just their receipts. (SUF 84.) Sometime in 2013, the

                                      19   firm provided its clients questionnaires to be completed, questions that guided the client in
                                      20   identifying with particularity the details of his or her visit to the business. (SUF 85.) And in 2013,

                                      21   the firm began preparing the Barrier Memos and providing them to its investigators (usually

                                      22   Levinson, and later, Rick) for use during the investigation of the business. (SUF 86.)

                                      23            At all times, and usually after an investigation was undertaken, the responsible attorney

                                      24   would determine whether the claims presented by its clients were sufficiently supported to warrant

                                      25   the filing of a lawsuit. (SUF 87.) If not, the firm sent the client a letter rejecting the case. (SUF

                                      26
                                           4
                                            The notices require defendants in construction related accessibility claims to be advised of certain rights they may
                                      27   have should they choose to remediate the inaccessible conditions identified in the complaint. See Cal. Civ. Code §§
                                           55.53; 55.54.
                                      28                                                           -11-
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                           SUMMARY JUDGMENT
                                       1   88.) Otherwise, a paralegal prepared the complaint to be reviewed by the attorney and then sent it

                                       2   to the client for review. (SUF 89.) Once approved by the client, the complaint was filed. (SUF 90.)

                                       3          The law firm’s practice as described above was actually memorialized in a written checklist

                                       4   created by the firm’s paralegal, Whitney Law, who was the person primarily responsible for pre-

                                       5   filing tasks when she was hired in January 2013. (SUF 91.) Ms. Law provided this checklist to the

                                       6   other paralegals and legal assistants at the firm who were involved in pre-filing matters for their

                                       7   use as well. (SUF 92.) That checklist continues to reflect the process of the firm to today. (SUF

                                       8   93.)

                                       9          Ms. Law also maintains a database of all potential cases that have been rejected by the
                                      10   Moore Law Firm (and Mission Law Firm) since she joined the firm in January 2013. (SUF 94.)

                                      11   Out of the 450+ claims submitted to the Law Firms by Ronald Moore from 2009 to the present,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the firms have rejected over 200 cases. (SUF 95.)
      Los Angeles, CA 90071




                                      13          Thus, the Federal Action against Saniefar is but one exemplar in the thousands of cases

                                      14   filed by the Moore Law Firm that follow the same practice: the law firm obtains a receipt from the

                                      15   client; reviews written information about the visit provided by the client and/or client interviews;

                                      16   investigates the claim; rejects cases that it does not believe have sufficient support; and drafts

                                      17   complaints for client review where the firm determines a client’s claims are supported by sufficient

                                      18   evidence.

                                      19          B.      Ronald Moore’s ADA cases evidence the firm’s admirable pattern.
                                      20          As of the drafting of this motion, Saniefar has limited the scope of her RICO action to

                                      21   approximately 95 cases specifically filed by Ronald, which were identified in Saniefar’s

                                      22   Supplemental Responses to Special Interrogatories, together with several other cases identified in

                                      23   her FAC here as supporting her claim that the law firm files fraudulent lawsuits. (SUF 111.) Each

                                      24   of those cases are separately discussed in Defendants’ Statement of Undisputed Facts, numbers

                                      25   112 - 604. (SUF 112 to 604.)

                                      26          Even though Saniefar claims to have limited the scope of this action to those cases,
                                      27   Defendants have gone over and above the identified scope of this lawsuit to look at every federal

                                      28                                                  -12-
                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                        SUMMARY JUDGMENT
                                       1   ADA lawsuit filed by Ronald, identified in SUF numbers 605 - 606. Defendants have dissected

                                       2   each of Ronald’s ADA lawsuits to establish that the pattern of the firm is the same, and involves

                                       3   absolutely no fraudulent conduct. (SUF 605 to 606.)

                                       4           Therefore, Defendants’ Undisputed Fact numbers 102 to 606 demonstrate the following

                                       5   for each and every case filed by Ronald, unless otherwise noted, supported by substantial current

                                       6   and former Moore Law Firm employees’ testimony and the parenthetically referenced documents

                                       7   that are attached to the supporting declarations:

                                       8      1.   From 2009 to approximately 2011, the Moore Law Firm received receipts from Ronald,

                                       9           who the firm later contacted by telephone to go over his experiences (receipts only);
                                      10      2.   After 2010-2011, Ronald provided his receipts along with notes of his visit/questionnaires

                                      11           that were received by law firm employees and provided to Tanya for her review (receipts,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12           notes and questionnaires);
      Los Angeles, CA 90071




                                      13      3.   Ronald was sent a letter letting him know his information was received and that it would

                                      14           be investigated (acknowledgment letters to Ronald);

                                      15      4.   Prior to 2012, law firm staff provided information from Ronald’s telephonic interviews

                                      16           (that took place after the receipt was received) to Randy, Tanya, and/or Levinson who then

                                      17           went to the business to inspect and document Ronald’s claims;

                                      18      5.   After 2012, paralegals created a Barrier Memo from the Questionnaire (and at times

                                      19           further communications with Ronald to clarify the claims) (incomplete Barrier Memos);
                                      20      6.   The Barrier Memo was sent to an investigator with instructions to visit the subject business

                                      21           and report back whether the conditions Ronald reported were valid, as well as provide

                                      22           photographs (completed Barrier Memos);

                                      23      7.   If Tanya determined that a lawsuit was not warranted after reviewing the Barrier Memo

                                      24           and photographs, Ronald was sent a rejection letter (rejection letters; SUF 94 and 95);

                                      25      8.   If Tanya reviewed the Barrier Memo and photographs and determined that a lawsuit was

                                      26           warranted, she would instruct a paralegal to draft a complaint, omitting any conditions
                                      27           reported by Ronald that were not validated by the investigator (draft complaints);

                                      28                                                   -13-
                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                        SUMMARY JUDGMENT
                                       1      9.    Tanya would review the complaint, and discuss it as appropriate with Ronald to confirm

                                       2            facts;

                                       3      10. The complaint was sent to Ronald for review and verification (verifications);

                                       4      11. The complaint was filed by a paralegal (filed complaints).

                                       5           Of particular note is a letter sent by paralegal Kathy Powell to Ronald Moore in April 2012

                                       6   (two years before the Zlfred’s action) memorializing a telephone conversation she had with Ronald

                                       7   and his wife, Lynn Moore. That letter explained the difficulty the firm was experiencing after

                                       8   Ronald had provided inadequate information about his visits to businesses. Ms. Powell advised

                                       9   Ronald as follows:
                                      10           Per out telephone conversation, I am enclosing copies for the first few pages of the
                                      11           complaints recently filed on your behalf against property owners and business
Gordon Rees Scully Mansukhani, LLP




                                                   owners.
  633 West Fifth Street, 52nd floor




                                      12
                                                   The paragraphs beginning “While visiting …, Plaintiff personally encountered the
      Los Angeles, CA 90071




                                      13           following barriers” comes from your experiences. The list of items (a), (b), (c),
                                                   etc. following each of these paragraphs are the words I take from your notes and
                                      14
                                                   comments. Each receipt MUST BE accompanied with your notes and/or
                                      15           comments. If receipts come in blank, I will give you a call and get your
                                                   comments. (Another note: all receipts must be dated either by the facility or you
                                      16           and include the address of the Facility.) Without comments, I can’t send our
                                                   investigator out to investigate for violations or proceed with any action against any
                                      17           entity.
                                      18
                                                   On occasion, I will need better details or have additional comments after looking at
                                      19           the photographs provided by the investigation to clarify your complaints in the
                                                   complaint. I will call you on those occasions.” (Bold added; SUF 100.)
                                      20
                                                   All the evidence shows conclusively that everyone at the law firm reasonably believed that
                                      21
                                           Ronald visited the businesses he asked to sue. (SUF 79 to 110.) Otherwise, there would be no
                                      22
                                           receipts; no questionnaires; no rejection letters; no barrier memos – none of Saniefar’s sensational
                                      23
                                           claims add up. The firm also would have no reason to repeatedly ask Ronald to provide detailed
                                      24
                                           information about experiences if anyone thought he never actually had them. All the evidence
                                      25
                                           shows diligence on the part of Ronald’s attorneys to ensure that they only filed valid lawsuits on
                                      26
                                           his behalf.
                                      27

                                      28                                                   -14-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1   III.      Marejka Sacks had no knowledge of or participation in any fraudulent conduct.

                                       2             Saniefar alleges that paralegal Marejka Sacks worked with investigators to gather

                                       3   information for her use in drafting fraudulent ADA complaints where that Sacks knew the ADA

                                       4   plaintiff never visited the business. (FAC ¶¶ 41-43; 51.) Specifically, Saniefar alleges that Sacks

                                       5   received information and photographs from Levinson and/or Rick after their covert inspections of

                                       6   Zlfred’s, and that Sacks then prepared or assisted in the preparation the complaint against Saniefar

                                       7   knowing Ronald had never visited. (Id., ¶ 44.) Saniefar further alleges Sacks also filed documents

                                       8   with the courts and served discovery containing information she knew to be fraudulent – all based

                                       9   upon Saniefar’s allegation that Sacks worked with investigators to manufacture “standing” for the

                                      10   firm’s ADA clients. (Id., ¶¶ 52, 65, 78-83; 103; 148-150; 158; 170-172; 181; 187.)

                                      11             However, Sacks was not hired to join a criminal enterprise – she was hired as a paralegal
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   in September 2010 for a civil rights firm at $20 an hour in an entry level position after she had
      Los Angeles, CA 90071




                                      13   completed her paralegal certification. (SUF 607.) Sacks accepted this position in part because her

                                      14   father was disabled, and she had witnessed first-hand how difficult the built environment was for

                                      15   him to navigate. (SUF 608.)

                                      16             Sacks did not become substantively involved in the Federal Action until March 2015. (SUF

                                      17   614.) Sacks’s review of the Zlfred’s file wholly supported her belief that Ronald personally visited

                                      18   Zlfred’s and actually encountered the barriers himself. (SUF 614 to 615.) Nothing in the file

                                      19   suggested to Sacks that any of the allegations in the complaint or FAC were untrue. (SUF 614 to

                                      20   615.) And as discussed above, Sacks had no reason to doubt Ronald’s claim that he is substantially

                                      21   limited in his ability to walk. (SUF 614 to 615.)

                                      22             Sacks at all times believed, and continues to believe, that each and every client of the firm

                                      23   is disabled and went to the business he or she sued. (SUF 612.) Sacks’ belief is based upon

                                      24   reviewing medical records, observing the process of firm employees receiving receipts from

                                      25   clients, seeing email exchanges between attorneys and other paralegals evaluating cases, being

                                      26   asked if certain conditions encountered by the client are worth pursuing, observing that quite a few

                                      27

                                      28                                                     -15-
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                            SUMMARY JUDGMENT
                                       1   cases were rejected, reviewing client Questionnaires (after lawsuits are filed), and sometimes

                                       2   reviewing client photographs showing the client at the business. (SUF 613.)

                                       3            Even if Ronald (or any other of the firm’s clients) had never visited the business he sued

                                       4   or if Ronald (or any of the firm’s clients) is not in fact disabled, Sacks had no knowledge of such

                                       5   facts or any fraudulent scheme, and did not agree to or in fact participate in any such scheme. (SUF

                                       6   607 to 618.)

                                       7   IV.      Rick Moore has no knowledge of or participation in any fraudulent scheme.
                                       8            Rick Moore also has no knowledge of or involvement in any fraudulent scheme. (SUF

                                       9   619.) Rick began working for the firm as an investigator in around December 2014. (SUF 620.)
                                      10   During the course of his work, the firm would send him a Barrier Memo which contained a list of

                                      11   conditions he was told the firm’s client had complained about at the business. (SUF 621.) He
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   would go to the business, make observations and take measurements, and take photographs of the
      Los Angeles, CA 90071




                                      13   conditions identified on the Barrier Memo. Rick would then send the completed Barrier Memo

                                      14   and photographs back to the firm via Dropbox. (SUF 622.) At no time has Rick ever investigated

                                      15   a business for the Moore Law Firm, Mission Law Firm, their employees, agents, investigators,

                                      16   clients or anyone else, that he believed or knew the law firm’s client did not visit. (SUF 623.) At

                                      17   all times Rick believed the Barrier Memos accurately reflected conditions the law firm’s clients

                                      18   had specifically complained about experiencing. (SUF 624.) Rick always believed that he began

                                      19   his investigation after a client sent the firm receipts and notes of his or her visit. (SUF 625.) Rick
                                      20   also had no involvement in investigating the Zlfred’s restaurant. (SUF 627.)

                                      21            Rick has observed that his uncle Ronald uses a wheelchair and will use a cane when

                                      22   walking shorter distances. (SUF 32.) He has also observed Ronald to be in frequent pain and

                                      23   unstable when he uses cane to walk. (SUF 32.) Based upon his personal observations, Rick has

                                      24   always believed that Ronald was had difficulty walking due to his pain and instability. (SUF 626.)

                                      25            Even if Ronald (or any other of the firm’s clients) had never visited the business he sued

                                      26   or if Ronald (or any of the firm’s clients) is not in fact disabled, Rick had no knowledge of such
                                      27

                                      28                                                   -16-
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                           SUMMARY JUDGMENT
                                       1   facts or any fraudulent scheme, and did not agree to or in fact participate in any such scheme. (SUF

                                       2   619.)

                                       3   V.      Ronny Loreto had no knowledge of or participation in any fraudulent scheme.
                                       4           Ronny Loreto (“Ronny”) similarly has no knowledge of or participation in any fraudulent

                                       5   scheme. (SUF 628.) Ronny’s only involvement in the Zlfred’s action was that he ate there in April

                                       6   2014 with his grandfather Ronald, his grandmother Lynn Moore and his brother Jason Loreto -

                                       7   when Ronny was 16-years old. (SUF 634.) Ronny helped his grandfather use the Zlfred’s

                                       8   bathroom when he could not get his wheelchair into the stall. (SUF 635.) Ronny also helped his

                                       9   grandfather exit the bathroom when Ronald’s wheelchair got stuck between the two exit doors.
                                      10   (SUF 635.)

                                      11           Ronny lived with grandfather when he was a teenager, and Ronny would help Ronald with
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   various chores and tasks. (SUF 629.) Ronny would often accompany Ronald on outings both as a
      Los Angeles, CA 90071




                                      13   companion and to offer Ronald assistance, although Ronald always drove them when Ronny was

                                      14   a teenager. (SUF 630.) Ronny observed that Ronald used a wheelchair or cane whenever they went

                                      15   out in public. (SUF 631.) Ronny further observed Ronald to be frequently in pain and struggling

                                      16   to move around the house. (SUF 632.)

                                      17           Ronny never used Ronald’s credit card outside his grandfather’s presence. (SUF 636.)

                                      18   Likewise, Ronny never provided any receipts for his own purchases to the Moore Law Firm or

                                      19   Mission Law Firm. (SUF 637.) Ronny has never provided any written information about his visits
                                      20   to business to anyone at the Moore Law Firm or Mission Law Firm. (SUF 638.)

                                      21                                        LEGAL STANDARDS
                                      22   I.      Summary judgment/partial summary judgment standard
                                      23           Under the Federal Rules of Civil Procedure, summary judgment is proper where the

                                      24   pleadings and evidence before the court “show that there is no genuine issue as to any material

                                      25   fact and that moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). The

                                      26   purpose of summary judgment “is to isolate and dispose of factually unsupported claims or
                                      27   defenses.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-324 (1986). Under such circumstances,

                                      28                                                  -17-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1   summary disposition of the case or issue(s) is favored “to secure the just, speedy and inexpensive

                                       2   determination of every action.” Celotex, 477 U.S. at 327.

                                       3            As to Rule 56’s inclusion of “partial summary judgment” (although a misnomer), it permits

                                       4   “a determination before the trial that certain issues shall be deemed established in advance of the

                                       5   trial,” and it “was intended to avoid a useless trial of facts and issues over which there was really

                                       6   never any controversy and which would tend to confuse and complicate a lawsuit.” Lies v. Farrell

                                       7   Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (quoting Professor Moore from Luria Steel &

                                       8   Trading Corp. v. Ford, 9 F.R.D. 479, 481 (D.Neb.1949).) Thus, Defendants ask that the Court

                                       9   adjudicate all facts over which Plaintiff can establish no reasonable dispute so that any trial of this
                                      10   matter (set to be heard by a jury) can be greatly circumscribed and focused.

                                      11            When the defendant is the party moving for summary judgment, it meets its burden of proof
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   by establishing a lack of any genuine issue of material fact as to plaintiff’s claims and that it is
      Los Angeles, CA 90071




                                      13   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); see also Celotex, 477 U.S. at 325

                                      14   (the moving party has met its burden of showing the absence of a material issue by demonstrating

                                      15   “that there is an absence of evidence to support non-moving party’s case.”). Once the moving party

                                      16   has met its initial burden, the opposing party has the affirmative burden of coming forward with

                                      17   specific admissible evidence showing a genuine issue of fact. Fed. R. Civ. P., Rule 56(e). The non-

                                      18   moving party “must do more than simply show that there is some metaphysical doubt as to the

                                      19   material facts.” Matsushita Electric Industries Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106
                                      20   S. Ct. 1348, 89 L. Ed. 2d 538 (1986).

                                      21   II.      RICO elements
                                      22            A private civil action may be brought by a plaintiff under the provisions of RICO, alleging

                                      23   a violation of Title 18 U.S.C. § 1962(a), (b), (c) or (d). A plaintiff must prove the following

                                      24   elements: (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity. 18

                                      25   U.S.C. § 1962(c), see Sedima v. Imrex Co., Inc., 473 U.S. 479, 496 (1985).

                                      26            A “pattern of racketeering activity” exists when a person commits two or more specified
                                      27   acts (“predicate acts”) that have sufficient continuity so as to pose a threat of continued criminal

                                      28                                                    -18-
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                           SUMMARY JUDGMENT
                                       1   activity. Ticor Title Ins. Co. v. Florida, 937 F.2d 447, 450 (9th Cir. 1991). The Supreme Court,

                                       2   noting that the RICO does not define what constitutes a “pattern,” turned to the legislative history

                                       3   of the statute, finding that a pattern cannot be established by “sporadic activity,” and that “a

                                       4   plaintiff or prosecutor must show that the racketeering predicates are related, and that they amount

                                       5   to or pose a threat of continued criminal activity.” H. J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229,

                                       6   239 (1989).

                                       7          To adequately allege the continuity prong, a plaintiff must allege either “a closed period of

                                       8   repeated conduct” that persisted over a “substantial period of time” (“closed-ended” continuity) or

                                       9   “past conduct that by its nature projects into the future with a threat of repetition” (“open-ended”
                                      10   continuity). Id. at 241-42.

                                      11           “Racketeering activity” is defined as any “act” indictable under federal criminal statutes,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   including mail fraud and wire fraud. 18 U.S.C. §§ 1341, 1343.
      Los Angeles, CA 90071




                                      13          Liability under RICO requires that each defendant have “conducted or participated in the

                                      14   conduct of the enterprise's affairs. . . . ” Reves v. Ernst & Young, 507 U.S. 170, 185 (1993) (internal

                                      15   quotation marks removed; emphasis in original). While each defendant need not have committed

                                      16   the fraudulent act himself, liability attaches “where one acts with the knowledge that the prohibited

                                      17   actions will follow in the ordinary course of business or where the prohibited acts can reasonably

                                      18   be foreseen.” United States v. Lothian, 976 F.2d 1257, 1262 (9th Cir. 1992).

                                      19          In an alleged RICO conspiracy, a defendant must have been “aware of the essential nature
                                      20   and scope of the enterprise and intended to participate in it.” Baumer v. Pachl, 8 F.3d 1341, 1346

                                      21   (9th Cir. 1993) (internal quotation marks omitted). A conspirator must also “intend to further an

                                      22   endeavor which, if completed, would satisfy all of the elements of a substantive criminal offense,

                                      23   but it suffices that he adopt the goal of furthering or facilitating the criminal endeavor.” Salinas v.

                                      24   United States, 522 U.S. 52, 63 (1997).

                                      25          The RICO plaintiff can only recover to the extent she has been injured in her business by

                                      26   the conduct constituting the violation. See also Living Designs, Inc. v. E. I. Dupont de Numours
                                      27   and Co., 431 F.3d 353, 361 (9th Cir.2005). RICO was intended to combat organized crime, not to

                                      28                                                    -19-
                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                         SUMMARY JUDGMENT
                                       1   provide a federal cause of action and treble damages to every tort plaintiff. Oscar v. University

                                       2   Students Co-operative Ass'n, 965 F.2d 783, 786 (9th Cir. 1992).

                                       3                                           LEGAL ARGUMENT
                                       4   I.      Saniefar’s RICO claim.
                                       5           A.      Saniefar is limited to the specific predicate acts pled in the FAC.
                                       6           It is well-settled in the Ninth Circuit that parties generally cannot assert unpled theories for

                                       7   the first time at the summary judgment stage. See Coleman v. Quaker Oats Co., 232 F.3d 1271,

                                       8   1294 (9th Cir. 2000); Hernandez v. Hughes Missile Sys. Co., 298 F.3d 1030, 1037 n.20 (9th Cir.

                                       9   2002); McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1139 (9th Cir. 2004); Pickern v. Pier 1
                                      10   Imports (U.S.), Inc., 457 F.3d 963, 968-69 (9th Cir. 2006). That is particularly true when the

                                      11   complaint is based on fraud and thus subject to the requirements of Rule 9 of the Federal Rules of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Civil Procedure.
      Los Angeles, CA 90071




                                      13           In her FAC, Saniefar included certain specific allegations to support her RICO theory of

                                      14   liability. Saniefar is therefore limited to the fraud as pled in her FAC. IV Sols., Inc. v. Conn. Gen.

                                      15   Life. Ins. Co., No. CV 13-9026-GW(AJWx), 2015 U.S. Dist. LEXIS 189753, at *35 (C.D. Cal.

                                      16   Jan.   29,   2015)   (“Allowing     a   party to     pursue    an   unpled fraud claim     at summary

                                      17   judgment essentially negates these requirements; more than that, it allows the party to mislead an

                                      18   opponent as to the true nature of his claims, and promotes the ‘sue first, ask questions later’

                                      19   approach that Rule 9(b) exists to prevent.”)
                                      20           Saniefar’s RICO claims are based upon the alleged predicate acts of mail and wire fraud.

                                      21   Specifically, Saniefar alleges that Ronald’s initial disclosures and responses to interrogatories in

                                      22   the Federal Action contain fraudulent representations relating to 1) Ronald’s disability; and 2) visit

                                      23   to Zlfred’s. (FAC, ¶¶ 142 -153.) Saniefar’s allegations of wire fraud identify documents that the

                                      24   firm electronically transmitted regarding 1) Ronald’s disability; and 2) visits to Zlfred’s and

                                      25   several other businesses. (FAC, ¶¶ 154-204.)

                                      26           Saniefar alleges that these predicate acts further the RICO scheme detailed in paragraphs
                                      27   39 to 59 of the FAC. The scheme goes like this: ADA plaintiffs are paid a set fee for every

                                      28                                                    -20-
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
                                       1   complaint in which they agree to be a plaintiff, and they are told by Randy and/or Tanya that they

                                       2   need not actually go to the businesses sued. Instead, defendants Rick and/or Levinson visit the

                                       3   businesses and provide a list of ADA violations they discover to defendants Tanya and/or Sacks

                                       4   who thereafter prepare a complaint. The complaints filed on behalf of ADA plaintiffs falsely allege

                                       5   that the plaintiff visited the business and encountered barriers to access that caused him or her

                                       6   difficulty, discomfort or embarrassment. Rick and Levinson also obtain receipts from their visits

                                       7   which receipts are then falsely claimed to be those of Ronald’s or other ADA plaintiffs. Ronald’s

                                       8   grandson, defendant Ronny Loreto, allegedly provides false testimony that he visited businesses

                                       9   with his grandfather, and apparently like Rick and Levinson, Loreto visits businesses without his
                                      10   grandfather to obtain receipts and then lie about having been there with his grandfather.

                                      11   II.      There is no evidence to support Saniefar’s RICO scheme or pattern.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12            Plainly and simply, Ronald is disabled under the ADA because he is substantially limited
      Los Angeles, CA 90071




                                      13   in his ability to walk. His medical records confirm that fact, as did an independent expert, Dr. Mark

                                      14   Levin. Even if Ronald were not disabled (and has been putting on an incredible act for the past 15

                                      15   years), there is no evidence that any of the other Defendants knew or should have known that he

                                      16   was not disabled. After all, Ronald’s own medical providers and experts believed him. Through

                                      17   personal observation and/or review of Ronald’s medical records, each Defendant reasonably

                                      18   believed Ronald was disabled.

                                      19            The pattern and practice of the firm is nothing like the story fabricated by Saniefar. Ronald
                                      20   visited Zlfred’s. That visit is evinced by 1) his receipt; 2) his credit card statement showing that

                                      21   his credit card was used to pay for the Zlfred’s meals; 3) the testimony of Ronald, his estranged

                                      22   wife and two grandsons; and 4) the Questionnaire Ronald completed and sent to his attorneys.

                                      23   Contrary to Saniefar’s bare assertions, the evidence demonstrates that it was not until months after

                                      24   Ronald’s April 2014 visit that Levinson went to Zlfred’s to conduct his investigation.

                                      25            The same pattern seen in Zlfred’s is evidenced across the spectrum of cases Saniefar has

                                      26   identified are the subject of this action, as well as every case Ronald has filed: (1) clients visit a
                                      27   business and encounter conditions that affect their full and equal access; (2) the clients are

                                      28                                                    -21-
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                           SUMMARY JUDGMENT
                                       1   contacted about their experience, or fill out a Questionnaire about their experience and send it to

                                       2   the law firm for review; (3) the law firm sends a letter to the client confirming receipt of the client’s

                                       3   information and promising to review; (4) the law firm reviews the Questionnaire and creates a

                                       4   Barrier Memo; (5) the law firm sends an investigator to the business to review the claims in the

                                       5   Barrier Memo; (6) the investigator reports back on the Barrier Memo and with photographs his

                                       6   findings; (7) the investigator’s information is reviewed; a complaint is prepared and sent to the

                                       7   client for review and verification; and finally, a complaint is filed with the court.

                                       8             There is no evidence of any RICO conspiracy or scheme because there has never been one.

                                       9   Saniefar filed this RICO lawsuit without any investigation into her claims. As we are now able to
                                      10   pierce the pleadings, this lawsuit will be seen for the travesty it is: a vehicle for Saniefar to conduct

                                      11   discovery into the depths of the law firms and individual defendants to find wrongdoing in
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   retaliation for Ronald ever having dared to sue her family.
      Los Angeles, CA 90071




                                      13
                                           III.      Even if Ron was not disabled, there is no evidence Sacks had any knowledge of it, let
                                      14             alone that they agreed to participate in or directed the enterprise.
                                      15             Even in the wild scenario where Ronald is not disabled and never visited Zlfred’s, every

                                      16   piece of evidence demonstrates that Marejka Sacks believed otherwise.

                                      17             Sacks was not involved in the Zlfred’s action until well after the case was filed, and like

                                      18   Best, assumed the truth of the information in the file as just identified. Sacks further relied upon

                                      19   her personal observations of Ronald in February 2012 (during another trial involving Robinson
                                      20   Oil) where Ronald complained of pain, and evinced difficulty walking. Sacks did not know of any

                                      21   fraudulent conduct, and was no position to know it since none of the allegations in the FAC

                                      22   connecting her to it are true. Sacks did not work with investigators, did not communicate with

                                      23   clients, and did not draft complaints. All she could see was that the firm had a legitimate process

                                      24   of vetting client claims, and she would not even get involved until a defendant had appeared in the

                                      25   action.

                                      26             The allegations in the FAC that Sacks was at the forefront of a fraudulent conspiracy
                                      27   similarly lack any evidence. Sacks has never been involved in the pre-filing procedures of the firm,

                                      28                                                     -22-
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                            SUMMARY JUDGMENT
                                       1   nor is she involved in the direction or operation of the firm. Sacks was a paralegal heavily involved

                                       2   in the law firm’s legal practice, not its management or operation. The RICO claim against her fails

                                       3   as well.

                                       4
                                           IV.      There is no evidence Rick or Ronny had any knowledge of or participation in any
                                       5            fraudulent scheme.
                                       6            Saniefar has also sued Ronald’s nephew, Rick Moore, and his grandson, Ronny Loreto, for

                                       7   allegedly being involved in a scheme to file fraudulent ADA lawsuits. However, there is no

                                       8   evidence that they did anything improper or that they knew of any alleged scheme. Although Rick

                                       9   worked as an investigator for the firm, Rick was only asked to investigate businesses after he was
                                      10   told the client had already visited the business and provided a receipt confirming the client’s visit.

                                      11   In fact, Rick had no involvement in the Zlfred’s lawsuit whatsoever and did not conduct the pre-
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   filing investigation for that case. Rick was only ever asked to confirm or deny the existence of
      Los Angeles, CA 90071




                                      13   ADA violations previously discovered by a client. He never conducted any investigation for the

                                      14   purpose of “supplementing” complaints as alleged by Saniefar.

                                      15            As for Ronny, his only involvement in the Zlfred’s action was that he had dinner with his

                                      16   grandparents and helped his grandfather use the bathroom. But since Ronny was a witness to the

                                      17   meal and Zlfreds’ admitted violations of law, he has been an unwarranted target of this malicious

                                      18   RICO action. There is no evidence that Ronny ever fraudulently used his grandfather’s credit

                                      19   cards or collected any receipts on his grandfather’s behalf for the purpose of filing any disability
                                      20   lawsuit.

                                      21            Accordingly, Saniefar’s claims against Rick and Ronny have no support under RICO and

                                      22   should be dismissed.

                                      23                                             CONCLUSION

                                      24            Based upon the foregoing, all of the undisputed evidence demonstrates that the Moore Law

                                      25   Firm and Mission Law Firm filed valid ADA lawsuits after conducting a diligent investigation.

                                      26   None of the Defendants had any knowledge of or participation in any fraudulent scheme or

                                      27   conspiracy. As such, Defendants respectfully request that the Court dismiss this RICO case in its

                                      28                                                   -23-
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                           SUMMARY JUDGMENT
                                         1   entirety, or as to each defendant against whom Saniefar has failed to show was a knowing part of

                                         2   any RICO scheme.

                                         3          Alternatively, Defendants ask that the Court enter an Order adjudicating those material

                                         4   facts and/or issues about which Saniefar can establish no reasonable dispute. This matter is set to

                                         5   be heard by a jury, and at present, involving approximately a hundred of ADA cases filed by

                                         6   Ronald. Defendants have voluntarily offered up evidence as to each of those cases, secure in the

                                         7   knowledge that they have done no wrong, but mindful of the rights they have had to waive in doing

                                         8   so. Adjudicating all facts and/or issues that are undisputed will streamline any trial and avoid a

                                         9   further waste of party and judicial resources necessitated by Saniefar’s fishing expedition.
                                        10

                                        11    Dated: October 10, 2019                       GORDON REES SCULLY MANSUKHANI, LLP
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12                                                  By:    /s/ Steven R. Inouye
        Los Angeles, CA 90071




                                                                                                   Roger M. Mansukhani
                                        13                                                         David L. Jones
                                                                                                   Steven R. Inouye
                                        14                                                         Attorneys for Defendants
                                                                                                   Moore Law Firm, A.P.C.; Tanya E. Moore;
                                        15                                                         Kenneth Randolph Moore; Ronald D.
                                                                                                   Moore; Zachary M. Best; Marejka Sacks;
                                        16                                                         Mission Law Firm, A.P.C.; Elmer LeRoy
                                                                                                   Falk; Geoshua Levinson; Rick D. Moore;
                                        17                                                         West Coast CASp and ADA Services and
                                                                                                   Ronny Loreto
                                        18

                                        19
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26
                                        27

                                        28                                                  -24-
1159045/47908608v.1
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                                                          SUMMARY JUDGMENT
